Exhibit NON-NEGOTIABLE PROMISSORY NOTE $835,000.00 August 18, 2008 FOR VALUE RECEIVED, POSITRON CORPORATION, a publicly owned Texas corporation (“Borrower”), hereby covenants and promises to pay to the order of IMAGIN MOLECULAR CORPORATION publicly owned Delaware corporation (the “Holder”), Eight Hundred Thirty-Five Thousand Dollars ($835,000.00), in lawful money of the United States of America, payable before December 31, 2008 (the “Due Date”) with interest at the rate of eight percent (8%).All principal, interest and other costs hereunder shall be due and payable to the Holder of this Non-Negotiable Promissory Note (the “Note"). Borrower shall have the right to prepay, without penalty, all or any part of the unpaid balance of this Note at any time on five (5) days prior written notice; provided, however, that any partial prepayment shall be applied upon the installments of principal and interest in the inverse order of their becoming due, and upon making any such prepayment in full, Borrower shall pay to the Holder all interest owing pursuant to this Note.Borrower shall not be entitled to re-borrow any prepaid amounts of the principal, interest or other costs or charges. Borrower is duly authorized to enter into this Note.This Note may not be assigned without the Holder’s prior written permission. Further, it is agreed that if any installment of principal and/or interest on this Note is not paid when due, the entire unpaid portion of this Note and all sums payable hereunder may be declared immediately due and payable at the option of the Holder.After the Due Date, whether by acceleration or otherwise, interest shall accrue on the principal amount, and accrued interest thereon remaining unpaid at an interest rate equal to 15% per annum or the highest lawful rate, whichever is lower, until paid.All payments of principal and interest under this Note are to be made to the Holder at 104W.
